Exhibit 10.1

 

INPIXON

2018 EMPLOYEE STOCK INCENTIVE PLAN

 

INCENTIVE STOCK OPTION AGREEMENT

 

This INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”), dated as of the __ day
of ___________, 20__, is between Inpixon, a Nevada corporation (the “Company”),
and ___________________ (the “Optionee”), a key employee of the Company or of a
subsidiary of the Company (a “Related Company”), pursuant to the Inpixon 2018
Employee Stock Incentive Plan, as amended from time to time (the “Plan”). Any
capitalized terms not otherwise defined herein shall have the meaning given to
it in the Plan.

 

WHEREAS, the Company desires to give the Optionee the opportunity to purchase
shares of common stock of the Company, par value $0.001 per share (“Common
Shares”), in accordance with the provisions of the Plan;

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:

 

1. Grant of Option. The Company hereby grants to the Optionee the right and
option (the “Option”) to purchase all or any part of an aggregate of
________________Common Shares. The Option is in all respects limited and
conditioned as hereinafter provided, and is subject in all respects to the terms
and conditions of the Plan now in effect and as it may be amended from time to
time (but only to the extent that such amendments apply to outstanding options).
Such terms and conditions are incorporated herein by reference, made a part
hereof, and shall control in the event of any conflict with any other terms of
this Agreement. The Option granted hereunder is intended to be an incentive
stock option (“ISO”) meeting the requirements of the Plan and Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”), and not a nonqualified
stock option (“NQSO”) [provided, however, that up to _________ of the Common
Shares will be deemed to be an NQSQ, unless the Company receives stockholder
approval to increase the aggregate number of ISOs available for grant in
accordance with the terms of the Plan and the requirements of Section 422 of the
Code].

 

2. Exercise Price. The exercise price of the Common Shares covered by the Option
shall be $______ per share. It is the determination of the Company’s Board of
Directors (the “Board”) or a committee designated by the Board administering the
Plan (the “Committee”) that on the date of grant (the “Grant Date”) the exercise
price was not less than the greater of (i) 100% (110% for an Optionee who owns
more than 10% of the total combined voting power of all shares of stock of the
Company or of a Related Company - a “More-Than-10% Owner”) of the “Fair Market
Value” of a Common Share, or (ii) the par value of a Common Share.

 

3. Term. Unless earlier terminated pursuant to any provision of the Plan or of
this Agreement, the Option shall expire on _____________ (the “Expiration
Date”), which date is not more than ten (10) years (five (5) years in the case
of a More-Than-10% Owner) from the Grant Date. The Option shall not be
exercisable on or after the Expiration Date.

 

4. Exercise of Option. The Option shall vest and become immediately exercisable
[to the extent of ____________shares on the Grant Date and to the remaining
__________ shares in __________ increments on each of the first ___________
anniversary dates from the Grant Date].

 

5. Method of Exercising Option. Subject to the terms and conditions of this
Agreement and the Plan, the Option may be exercised by written notice to the
Company at its principal office. The form of such notice is attached hereto and
shall state the election to exercise the Option and the number of whole shares
with respect to which it is being exercised; shall be signed by the person or
persons so exercising the Option; and shall be accompanied by payment of the
full exercise price of such shares. Only full shares will be issued.

 

The exercise price shall be paid to the Company: 

 

(a) in cash, or by certified check, bank draft, or postal or express money
order;

 

(b) through the delivery of Common Shares previously acquired by the Optionee;

 



 

 

 

(c) by delivering a properly executed notice of exercise of the Option to the
Company and a broker, with irrevocable instructions to the broker promptly to
deliver to the Company the amount necessary to pay the exercise price of the
Option;

 

(d) in Common Shares newly acquired by the Optionee upon exercise of the Option
(which shall constitute a disqualifying disposition with respect to this ISO);
or

 

(e) in any combination of (a), (b), (c) or (d) above.

 

(f) Cashless Exercise. If elected the Optionee and permitted by the Board, the
Optionee may exercise all or a portion of the Option, without a cash payment of
the Exercise Price, through a reduction in the number of Common Shares issuable
upon the exercise of the Option. Such reduction may be effected by designating
that the number of Common Shares issuable to the Optionee upon such exercise
shall be reduced by the number of Common Shares having an aggregate Fair Market
Value as of the date of exercise equal to the amount of the aggregate purchase
price for such exercise as to the number of Common Shares to be issued to the
Optionee upon such exercise.

 

(g) Other Forms of Consideration. If elected the Optionee and permitted by the
Board, the Optionee may exercise all or a portion of the Option (i) by
cancellation of indebtedness of the Company to the Optionee; (ii) by waiver of
consideration due to the Optionee for services rendered; (iii) by a combination
of the foregoing or (iv) other forms of consideration permitted by the Board and
not inconsistent with the Plan.

 

In the event the exercise price is paid, in whole or in part, with Common
Shares, the portion of the exercise price so paid shall be equal to the Fair
Market Value of the Common Shares surrendered on the date of exercise.

 

Upon receipt of notice of exercise and payment, the Company shall deliver a
certificate or certificates representing the Common Shares with respect to which
the Option is so exercised. The Optionee shall obtain the rights of a
shareholder upon receipt of a certificate(s) representing such Common Shares.

 

Such certificate(s) shall be registered in the name of the person so exercising
the Option (or, if the Option is exercised by the Optionee and if the Optionee
so requests in the notice exercising the Option, shall be registered in the name
of the Optionee and the Optionee’s spouse, jointly, with right of survivorship),
and shall be delivered as provided above to, or upon the written order of, the
person exercising the Option. In the event the Option is exercised by any person
after the death or disability (as determined in accordance with Section 22(e)(3)
of the Code) of the Optionee, the notice shall be accompanied by appropriate
proof of the right of such person to exercise the Option. All Common Shares that
are purchased upon exercise of the Option as provided herein shall be fully paid
and non-assessable.

 

Upon exercise of the Option, the Optionee shall be responsible for all
employment and income taxes then or thereafter due (whether federal, State or
local), and if the Optionee does not remit to the Company sufficient cash (or,
with the consent of the Committee, Common Shares) to satisfy all applicable
withholding requirements, the Company shall be entitled to satisfy any
withholding requirements for any such tax by disposing of Common Shares at
exercise, withholding cash from the Optionee’s salary or other compensation or
such other means as the Committee considers appropriate to the fullest extent
permitted by applicable law. Nothing in the preceding sentence shall impair or
limit the Company’s rights with respect to satisfying withholding obligations
under Section 13 of the Plan.

 

6. Non-Transferability of Option. The Option is not assignable or transferable,
in whole or in part, by the Optionee other than by will or by the laws of
descent and distribution. During the lifetime of the Optionee, the Option shall
be exercisable only by the Optionee or, in the event of his or her disability,
by his or her guardian or legal representative.

 

7. Termination of Employment. If the Optionee’s employment with the Company and
all Related Companies is terminated for any reason (other than death or
disability or for cause as defined in the Plan) prior to the Expiration Date,
then the Option may be exercised by the Optionee, to the extent of the number of
Common Shares with respect to which the Optionee could have exercised it on the
date of such termination of employment, at any time prior to the earlier of (i)
the Expiration Date, or (ii) three months after such termination of employment.
Any part of the Option that was not exercisable immediately before the
termination of the Optionee’s employment shall terminate at that time.

 



2

 

 

8. Disability. If the Optionee becomes disabled (as determined in accordance
with section 22(e)(3) of the Code) during his or her employment and, prior to
the Expiration Date, the Optionee’s employment is terminated as a consequence of
such disability, then the Option may be exercised by the Optionee or by the
Optionee’s legal representative, to the extent of the number of Common Shares
with respect to which the Optionee could have exercised it on the date of such
termination of employment at any time prior to the earlier of (i) the Expiration
Date or (ii) one year after such termination of employment. Any part of the
Option that was not exercisable immediately before the Optionee’s termination of
employment shall terminate at that time.

 

9. Death. If the Optionee dies during his or her employment and prior to the
Expiration Date, the Optionee’s employment is terminated as a consequence of
such death, then the Option may be exercised by the Optionee’s estate, personal
representative or beneficiary who acquired the right to exercise the Option by
bequest or inheritance or by reason of the Optionee’s death, to the extent of
the number of Common Shares with respect to which the Optionee could have
exercised it on the date of his or her death, at any time prior to the earlier
of (i) the Expiration Date or (ii) one year after the date of the Optionee’s
death. Any part of the Option that was not exercisable immediately before the
Optionee’s death shall terminate at that time.

 

10. Disqualifying Disposition of Option Shares. The Optionee agrees to give
written notice to the Company, at its principal office, if a “disposition” of
the Common Shares acquired through exercise of the Option granted hereunder
occurs at any time within two years after the Grant Date or within one year
after the transfer to the Optionee of such shares. The Optionee acknowledges
that if such disposition occurs, the Optionee generally will recognize ordinary
income as of the date the Option was exercised in an amount equal to the lesser
of (i) the Fair Market Value of the Common Shares on the date of exercise minus
the exercise price, or (ii) the amount realized on disposition of such shares
minus the exercise price. If requested by the Company at the time of and in the
case of any such disposition, the Optionee shall pay to the Company an amount
sufficient to satisfy the Company’s federal, state and local withholding tax
obligations with respect to such disposition. The provisions of this Section 10
shall apply, whether or not the Optionee is in the employ of the Company at the
time of the relevant disposition. For purposes of this Paragraph, the term
“disposition” shall have the meaning assigned to such term by section 424(c) of
the Code.

 

11. Securities Matters.

 

(a) If, at any time, counsel to the Company shall determine that the listing,
registration or qualification of the Common Shares subject to the Option upon
any securities exchange or under any state or federal law, or the consent or
approval of any governmental or regulatory body, or that the disclosure of
non-public information or the satisfaction of any other condition is necessary
as a condition of, or in connection with, the issuance or purchase of Common
Shares hereunder, such Option may not be exercised, in whole or in part, unless
such listing, registration, qualification, consent or approval, or satisfaction
of such condition shall have been effected or obtained on conditions acceptable
to the Board. The Company shall be under no obligation to apply for or to obtain
such listing, registration or qualification, or to satisfy such condition. The
Committee shall inform the Optionee in writing of any decision to defer or
prohibit the exercise of the Option. During the period that the effectiveness of
the exercise of the Option has been deferred or prohibited, the Optionee may, by
written notice, withdraw the Optionee’s decision to exercise and obtain a refund
of any amount paid with respect thereto.

 

(b) The Company may require: (i) the Optionee (or any other person exercising
the Option in the case of the Optionee’s death or disability) as a condition of
exercising the Option, to give written assurances, in substance and form
satisfactory to the Company, to the effect that such person is acquiring the
Common Shares subject to the Option for his or her own account for investment
and not with any present intention of selling or otherwise distributing the
same, and to make such other representations or covenants; and (ii) that any
certificates for Common Shares delivered in connection with the exercise of the
Option bear such legends, in each case as the Company deems necessary or
appropriate, in order to comply with federal and applicable state securities
laws, to comply with covenants or representations made by the Company in
connection with any public offering of its Common Shares or otherwise. The
Optionee specifically understands and agrees that the Common Shares, if and when
issued upon exercise of the Option, may be “restricted securities,” as that term
is defined in Rule 144 under the Securities Act of 1933, as amended (the
“Securities Act”), and, accordingly, the Optionee may be required to hold the
shares indefinitely unless they are registered under such Securities Act or an
exemption from such registration is available.

 

(c) The Optionee shall have no rights as a shareholder with respect to any
Common Shares covered by the Option (including, without limitation, any rights
to receive dividends or non-cash distributions with respect to such shares)
until the date of issue of a stock certificate to the Optionee for such Common
Shares. No adjustment shall be made for dividends or other rights for which the
record date is prior to the date such stock certificate is issued.

 



3

 

 

12. Adjustment on Changes in Capitalization.

 

(a) In the event of changes in the outstanding Common Shares of the Company by
reason of stock dividends, stock splits, reverse stock splits,
recapitalizations, mergers, consolidations, combinations or exchanges of shares,
separations, reorganizations or liquidations, the number of Option Shares as to
which the Option may be exercised shall be correspondingly adjusted by the
Company, and the Exercise Price shall be adjusted so that the product of the
Exercise Price immediately after such event multiplied by the number of Option
Shares subject to this Agreement immediately after such event shall be equal to
the product of the Exercise Price multiplied by the number of Option Shares
subject to this Agreement immediately prior to the occurrence of such event.

 

(b) In the event of a Material Transaction, the unexercised portion of this
Option shall be subject to Section 9 of the Plan.

 

(c) Any adjustment in the number of Option Shares shall apply proportionately to
only the unexercised portion of the Option granted hereunder. If fractions of an
Option Share would result from any such adjustment, the Company will not be
required to issue such fractional Option Share but shall pay the Optionee in
cash the value of such fractional Option Share.

 

13. Notice. Any notices provided for in this Agreement or the Plan will be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to the
Optionee, five (5) days after deposit in the United States mail, postage
prepaid, addressed to the Optionee at the last address the Optionee provided to
the Company. The Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and the Option by electronic
means or to request the Optionee’s consent to participate in the Plan by
electronic means. By accepting this option, the Optionee consents to receive
such documents by electronic delivery and if applicable, to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

 

14. Governing Law. This Agreement shall be governed by the applicable Code
provisions to the maximum extent possible. Otherwise, the laws of the State of
Nevada (without reference to the principles of conflict of laws) shall govern
the operation of, and the rights of the Optionee under, the Plan and Options
granted thereunder.

  

[SIGNATURE PAGE FOLLOWS]

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Incentive Stock
Option Agreement as of the day and year first above written.

 

INPIXON         By:       Name:     Title:        

 OPTIONEE

              Optionee:  

 

5

 

 

INPIXON

2018 EMPLOYEE STOCK INCENTIVE PLAN

 

Notice of Exercise of Incentive Stock Option

 

I hereby exercise the incentive stock option granted to me pursuant to the
Incentive Stock Option Agreement dated as of ______________, by Inpixon (the
“Company”), with respect to the following number of shares of the Company’s
common stock (“Shares”), par value $0.001 per Share, covered by said option:

 

Number of Shares to be purchased:            Purchase price per Share:  $    
    Total purchase price:  $ 

 

_____ A. Enclosed is cash or my certified check, bank draft, or postal or
express money order in the amount of $ in full/partial [circle one] payment for
such Shares;

 

and/or

 

_____ B. Enclosed is/are _____ Share(s) with a total Fair Market Value of
$_________ on the date hereof in full/partial [circle one] payment for such
Shares;

 

and/or

 

_____ C. I have provided notice to ________________1, a broker, who will render
full/partial [circle one] payment for such Shares. [Optionee should attach to
the notice of exercise provided to such broker a copy of this Notice of Exercise
and irrevocable instructions to pay to the Company the full/partial (as elected
above) exercise price.]

 

and/or

 

_____ D. I elect to satisfy the payment for Shares purchased hereunder by having
the Company withhold newly acquired Shares pursuant to the exercise of the
Option. I understand that this will result in a “disqualifying disposition” as
described in Section 10 of my Incentive Stock Option Agreement.

 

and/or

 

_____ E.

I elect to satisfy the payment for Shares purchased hereunder by having the
Company reduce the number of Shares issuable to me equal to the number of Shares
having an aggregate Fair Market Value as of the date of exercise equal to the
aggregate purchase price for such Shares under the terms of my Incentive Stock
Option Agreement.

 

and/or

 

______ F.

I elect to satisfy the payment for Shares purchased hereunder by other forms of
consideration:
_________________________________________________________________________

 

Please have the certificate or certificates representing the purchased Shares
registered in the following name or names*:__________________________________;
and sent to:

________________________________________________________________________.

 

DATED: ____________ ___, 20___

 

      Optionee’s Signature

 

* Certificates may be registered in the name of the Optionee alone or in the
joint names (with right of survivorship) of the Optionee and his or her spouse.

 

 



1 Insert name of broker.

 



6

 